Title: To Thomas Jefferson from Joseph Mussi, 28 November 1793
From: Mussi, Joseph
To: Jefferson, Thomas



Sir
Philada. 28. Novr. 1793

Mr. Crosby having Communicated to me your desire to be accomodated in my house, give me leave to assure you sir that your Coming will afford me great deal of pleasure. My appartements are furnished in the Italian Stile, as you have seen; I have an excellent Cook from Milan, and you Shall have accomodations to your own wishes, both for appartements, and table. I am preparing a good bed for you, and Shall be glad to know when you intend to be here. I remain with sentiments of true esteem Sir your most obedt. Servant

Jos. Mussi

 
